              Case 2:19-cv-01418-JLR Document 26 Filed 07/20/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          MEGAN SCARLETT,                               CASE NO. C19-1418JLR

11                               Plaintiff,               ORDER STRIKING DISCOVERY
                   v.                                     MOTION
12
            JOHN DOE, et al.,
13
                                 Defendants.
14

15          Before the court is Defendants Swissport Cargo Services, L.P., Swissport Fueling,

16   Inc., and Swissport U.S.A. Inc.’s (collectively “Swissport”) motion to compel an

17   in-person deposition of Plaintiff Megan Scarlett. (See Mot. (Dkt. # 21).) Swissport filed

18   its motion without first requesting a conference with the court. (See Dkt.) The motion

19   therefore contravenes the court’s scheduling order. (See Sched. Order (Dkt. # 14) at 2

20   (citing Fed. R. Civ. P. 16(b)(3)(B)(v)) (“[P]ursuant to Federal Rule of Civil Procedure 16,

21   the Court ‘direct[s] that before moving for an order relating to discovery, the movant

22   must request a conference with the court’ by notifying [the courtroom deputy] . . . .”


     ORDER - 1
              Case 2:19-cv-01418-JLR Document 26 Filed 07/20/20 Page 2 of 2



 1   (second alteration in original))); see also Fed. R. Civ. P. 16(b)(3)(B)(v) (permitting the

 2   court, in its scheduling order, to “direct that before moving for an order relating to

 3   discovery, the movant must request a conference with the court”). The court therefore

 4   STRIKES Swissport’s motion (Dkt. # 21) without prejudice to renewing the motion in a

 5   manner that comports with the court’s scheduling order.

 6          Dated this 20th day of July, 2020.

 7

 8                                                     A
                                                       JAMES L. ROBART
 9
                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
